    Case 2:20-cr-00010-PLM ECF No. 14 filed 05/26/20 PageID.23 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                      Case No. 2:20-cr-10

                    Plaintiff,                 Hon. Paul L. Maloney
                                               U.S. District Judge
      v.

DUANE RICHARD FORREST,

                    Defendant.
                                           /

                            ORDER FOR DETENTION

      Defendant appeared before the undersigned, by video conference, for initial

appearance and arraignment on May 26, 2020. Defendant was advised of his rights,

the charges and the penalties, and stood mute to the charges.

      Defendant is currently detained pending trial on criminal charges in Chippewa

County, Michigan. Defendant is housed in the Chippewa County Jail. He was able

to appear for his hearing in U.S. District Court by video conference and was not

required to leave the Chippewa County Jail. Because Defendant is in custody on

state charges, the issue of Defendant’s release on bond pending his federal trial is not

before the Court. Defense counsel preserved the issue of detention pending resolution

of the state charges and may request a detention hearing at a later date if Defendant

is released from state custody.

      IT IS SO ORDERED.


Dated: May 26, 2020                       /s/ Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
